Citation Nr: 1043230	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-37 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for the aid and attendance of another person or at the 
housebound rate.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran contends that he is entitled to SMC on account of 
being unable to attend to his personal daily activities, to 
include, but not limited to, needing help in grooming, dressing, 
toileting and bathing.  

Special monthly compensation is payable to individuals who are so 
helpless as a result of service-connected disability that they 
are in need of the regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§ 3.350(b)(3).  

Determinations as to need for aid and attendance must be based on 
actual requirements of personal assistance from others.  In 
making such determinations, consideration is given to such 
conditions as: Inability of claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability of 
claimant to feed himself/herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect 
the claimant from hazards or dangers incident to his/her daily 
environment. 

"Bedridden" will be a proper basis for the determination and is 
defined as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his/her condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In the instant case, the Veteran was not afforded an examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance or Housebound (VA Form 21-2680).  

Instead, the RO relied upon VA outpatient treatment records and 
reports of VA examination dated in February 2005, which were 
afforded for other disabilities, to make its determination.   

The Veteran's Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Court in Dingess/Hartman, supra, found that the VCAA notice 
requirements applied to all elements of a claim.  The revised 
VCAA duty to assist requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  See 38 C.F.R. 
§ 3.159.  

As the claims file does not contain enough information to render 
a decision on the merits of the Veteran's claim, the matter must 
be remanded in order to comply with the duty to assist and afford 
the Veteran a VA examination.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO must review the claims file and 
ensure that all notice obligations have 
been satisfied in accordance with VCAA, 
codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 
2002) and any other applicable legal 
precedent.   

2.  The RO should obtain any outstanding 
medical records pertinent to the issue.  
All information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.  

3.  Thereafter, the Veteran should be 
scheduled for an examination for Housebound 
Status or Permanent Need for Regular Aid 
and Attendance (VA Form 21-2680).  All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The claims files should be made available 
to and reviewed by the examiner.  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a fully 
responsive Supplemental Statement of the 
Case and afforded a reasonable opportunity 
for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



